Dissenting Opinion.
Hackney, J.
I dissent from the conclusion reached
by the majority opinion for the reasons stated in the case of State, ex rel., v. Boice, 140 Ind. 506, and for the reason, as stated in Clare v. State, 68 Ind. 17, that; ‘ ‘ It is settled by the decisions of this court, that an act to amend a law, which has been repealed or is invalid from any cause, is also an invalid and void law. Blake-more v. Dolan, 50 Ind. 194; Ford v. Booker, 53 Ind. 395 ; Cowley v. Town of Rushville, 60 Ind. 327.” See also Lawson v. DeBolt, 78 Ind. 563 ; McIntire v. Marine, 93 Ind. 193. Nor do I believe that two distinct and dependent provisions, by two Legislatures, may be brought together to constitute a valid enactment. In State v. City of Cincinnati, 40 N. E. R. 508, cited in the original opinion the two provisions were brought together by the same Legislature. The power to amend a valid act is not affected by my conclusions, nor does it, in my opinion, support the conclusion of the principal opinion.
Filed June 22, 1895.